Chambees, Judge,
delivered the opinion of the court.
The court have to regret that in this case they have not *347had the benefit of an argument on the part of the appellees; but they have been compelled in obedience to the imperative rules of law to decide the case without such advantage.
They do not find it to be necessary, however, to express an opinion upon several points presented by the appellants’ counsel, and it is their purpose to avoid the decision of any matter not immediately demanding their notice.
The great purpose and object of a court of equity, in assuming jurisdiction to restrain proceedings at law, is to afford a more plain, adequate, and complete remedy for the wrong complained of than the party can have at law. 1 Story Com. 53.
The rule which confers the chancery jurisdiction in such a case is as well established and as much entitled to observance as the rule which clothes the same tribunal with jurisdiction, in cases of fraud, accident, or of trust, but both are rules of general and not universal application.
One of the excepted cases is, where a statute has made provision for all the circumstances of a particular case; no relief in equity can be afforded in such case, although the provisions of the statute may conflict with the notions of natural justice and equity entertained by a court of Chancery. 3 Black Com. 432. Fonbl. B. 1, ch. 1 sec. 3.
The material grounds assumed in this bill and on which the injunction is asked are, that the appointment of the appellants to be permanent trustees has been irregularly made, on the recommendation of those who ought not to have been regarded by the commissioners of insolvent debtors as creditors ; that the court of law could not order a restitution of the property replevied till their next session ; and that the trust created by the deed to Fowler, one of the appellees, would in the interim be obstructed to the prejudice of the cestui que trusts.
The several acts of assembly erecting the system which exists in Baltimore, in relation to insolvent debtors, has in the first instance invested the commissioners with the sole and exclusive jurisdiction upon the subject of appointing a permanent trustee. Over the exercise of that power the *348chancery court can exert no control to supervise or reverse their appointment for any pretented error of judgment. The positive provisions of the Statute are imperative. The chancery court can claim no jurisdiction then on that ground.
The'proceedings in the action of replevin, so far as relates to the possession of the property involved in the suit, are regulated with exaet minuteness by the acts of assembly. A bond is requited before the plaintiff is permitted to remove the property from the possession of the party holding it. The very object and purpose of the bond is to protect the rightful possessor against all loss or da'mage he may sustain by reason of the interruption to his possession. 6 Gill and John. 453. 3 Gill and John. 247. The court at the return of the writ is commanded to entertain the question of possession as a preliminary question, independent entirely of the title, and to return the . property to the defendant in replevin, unless it shall appear that his possession was forcibly or fraudulently obtained, or that the possession first being in the plaintiff was got or retained by the defendant, without proper authority or right derived from plaintiff. The whole matter of fraud may, on that preliminary inquiry, be investigated as fully as in a court of Chancery, and the relief administered is precisely what is here claimed; that is, by awarding the possession of the property. The sole advantage then, which the applicant to a court of Chancery can expect, is to have that relief afforded him, a few weeks sooner than it would be, in the court of law, to which by the express terms of the statute the investigation and decision of the matter is confided, and where too, full indemnity is secured for any intermediate injury by the replevin bond. We do not think that the delay in a case like this is such a defect of ample and complete remedy as the rule contemplates. If it did it would be difficult to say in what case'the court of Chancery might not interpose its prompt aid to adjust disputed questions on the ground of defect in the courts of law.
The occasion did not exist in the case, upon which courts of equity have sometim'es interposed to prohibit proceedings *349at law, on the ground that having possessed itself of the general subject, by an application for its aid, to compel a disclosure, or for the exercise of some other admitted jurisdiction, it will dispose of the whole matter and thus avoid a multiplicity of suits. No disclosure is sought; and so far from being intended to restrain a court of law from exercising jurisdiction over a subject previously depending in chancery, thereby making unnecessary litigation, it proposes by the means of a second suit to be prosecuted in chancery, to arrest the party plaintiff in his then pending suit at law, in which the complainant in chancery could have had the very same relief asked by his bill.
There are doubtless great difficulties in prescribing the precise boundary at which to limit the interposition of a court of equity, to restrain the assertion of doubtful rights, in a manner to produce irreparable injury or to preserve property more effectually, while it is the subject of litigation, or to afford a more perfect and appropriate remedy. Yet we do not doubt that it would be an extension of its jurisdiction, not authorized by principle or authority, to apply it to a case like the present, where the party can have at law a remedy as effectual and complete, as clear and as certain as in a court of equity. Mit. Pie. 123.
The order and injunction is therefore reversed with costs.
ORDER REVERSED.